﻿161.	Mr, President, please accept my congratulations on your election to the high office of President of the thirty-fourth session of the General Assembly. We are confident that you will guide the work of the Assembly efficiently and fairly.
162.	I would also like to express our appreciation to the President of the last session of the General Assembly, Ambassador Lievano of Colombia.
163.	It is my pleasure to congratulate Saint Lucia on its independence and admission to the United Nations.
164.	As we reflect on the development of the United Nations throughout the past year, we find the spectacle far from encouraging. The fundamental obstacle to the Organization's work is the selectivity which has been forced upon it by an automatic majority of the membership, which is far from impartial and prefers expediency to principles. The United Nations specialized agencies have suffered badly from this. Organs like UNESCO, WHO, the ILO and others have been severely affected by heavy politicization which has influenced their functioning. Instead of dedicating themselves solely to their specific fields in the service of mankind, they have been reduced to forums of political one-sidedness.
165.	There must be a return to the United Nations Charter. Consultation and agreement should be restored to their primary place. In particular, the specialized agencies must abandon the dangerous path of politicization along which they have been dragged, so that they may devote themselves to the economic, social, humanitarian, scientific and technological tasks which they were set up to perform and which they perform so well when permitted to do so.
166.	There has been little improvement in the situation of the Jews in the Soviet Union during the past year. Even though the number of exit visas for Soviet Jews has increased recently, the gap between the number of Jews applying for exit visas and those granted them is growing, while an even larger number of Soviet Jews have been denied the fundamental right to emigrate—a right guaranteed in the Universal Declaration of Human Rights and in the Helsinki Declaration. Those Jews who do insist on their rights are subjected to continued harassment by the authorities, to dismissal from their places of employment and, in some cases, to arrest and imprisonment. We have taken note of the fact that seven Jewish prisoners were released a few months ago. However, we are particularly concerned by the harsh prison sentences imposed on other Jews whose only crime is their desire to re-join their families in Israel—Iosif Begun, Boris Kalendarov, Iosif Mendelevich, Ida Nudel, Anatoly Shcharansky, Simon Shnirman, Vladimir Slepak, Aleksandr Vilic and Amner Zavurov. The Soviet Union should release these and other prisoners of conscience and permit everyone who seeks to emigrate to Israel and join his people and his family to do so.
167.	We cannot be silent in the face of the rising incitement against the State of Israel and the Jewish people, its religion, culture and national movement, as manifested day by day in the official Soviet media. In this regard, it must be noted that the Soviet authorities still do not permit Jews to practise their religion and culture. We appeal to the Soviet Union to allow Jewish religion and culture to be practised and expressed freely, and to put an end to anti-Jewish propaganda.
168.	We also deeply regret that the Government of Syria continues to violate the Universal Declaration of Human Rights and other international conventions by refusing to permit its Jewish citizens to leave and to be reunited with their relatives living in other lands. We appeal to the Syrian Government to change this policy.
169.	The past year witnessed a historic break-through in the Middle East. In March, Israel and Egypt signed the first ever Israel-Arab peace treaty. President El-Sadat of Egypt and Prime Minister Begin of Israel concluded that Treaty after intense negotiations, which lasted a year and a half and which demanded great leadership and courage. Israel wishes to express its appreciation and gratitude to the United States of America and to its President, Mr. Jimmy Carter, personally for the vital role which they played in bringing about this historic achievement, which has created a new reality in our region.
170.	Let me recall here that Israel has throughout the first 30 years of its independence constantly extended its hand to its neighbours in the search for peace. This found expression on the very first day of the establishment of our State, in the Israel Declaration of Independence of 14 May 1948. Let me add specifically that as early as in the summer of 1967, very shortly after the six-day war, Israel had taken the initiative and offered to sign a treaty of peace with Egypt, declaring its readiness to withdraw from the Sinai and return it to Egyptian sovereignty in the context of a peace treaty. This Israeli proposal was rejected, and the answer given by Egypt at the time was: "No negotiation, no recognition and no peace with Israel: what was taken by force will be taken back by force." This year, however, has seen the beginning of a new era in the Middle East. After a generation of continued warfare, the realization of a dream begins.
171.	The Treaty of Peace, which, as stated in its preamble, is "an important step in the search for comprehensive peace in the area," has provided for a role in its implementation to be fulfilled by the United Nations. United Nations forces and observers were called upon to carry out functions in order to see that the peace treaty was fully implemented. Ironically and paradoxically, that initiative taken by some States Members of the United Nations in the cause of peace was rejected by the United Nations. The Security Council was exposed to the threat of a Soviet veto, and the mandate of UNEF was not renewed, so that the Security Council in effect disassociated itself from the first positive and major step in the great effort to relieve the Middle East from the dangers of war.
172.	Although our assumption and hope that the United Nations would assist in the implementation of the Treaty of Peace have been disappointed, we will proceed along the path of peace. The attitude of the United Nations will not damage the peace process; but it will, no doubt, lower the prestige and even the moral stature of the United Nations, one of whose basic principles and purposes is, as stated by the Charter, to "maintain international peace and security . . . and to bring about by peaceful means . . . settlement of international disputes. . . ''.
173.	As a result of the Treaty of Peace, the process of normalization in the relations between Egypt and Israel has already begun. We are confident that in the months ahead we shall make further progress in cementing new bonds of co-operation.
174.	The frequent visits and meetings of the leaders of both countries are also an expression of the common desire to promote understanding and closer personal relationships. The most recent—and most impressive—visit of President El-Sadat to Israel three weeks ago and the reception given him in the city of Haifa, where Jews and Arabs coexist in harmony and cooperation, indicated the deep feelings of all the population of Israel towards the era of peace and, we hope, left warm memories in the minds and hearts of our Egyptian guests.
175.	Over the past year the situation in Lebanon has become grave. The intervention of Syria has, in fact, plunged the northern part of that formerly prosperous country into a state of anarchy, and the Lebanese Government has become incapable of ruling and exercising its authority over all of its territory. The southern part of Lebanon has been, to a great extent, in the hands of the terrorist groups of the PLO, whose murderous activities have been a source of danger and harassment not only to Israel, but also to the Christian and Moslem Lebanese in that area.
176.	UNIFIL was established by Security Council resolution 425 (1978) of 19 March 1978.
177.	Israel, having been compelled to act militarily against the PLO in southern Lebanon in a clear act of self-defence, agreed to withdraw its forces, provided that the new United Nations force would undertake to restore peace and security in the area and to assist the Government of Lebanon in ensuring the return of its effective authority in the country.
178.	Unfortunately, the aim of restoring Lebanon's integrity has not been achieved, and the Lebanese Government is still incapable of exercising its sovereignty. PLO terrorist groups are still functioning all over Lebanon and, in quite a large number of cases, inside the area of United Nations units. In this region, which was free from any terrorist presence at the time of the Israeli withdrawal, there are now about 700 PLO terrorists, who are acting murderously through the lines of the United Nations Force against the people of Israel. The Force was supposed to act against this. The Secretary-General, in his initial report of 19 March 1978 spoke of the right of self-defence of the Force, including resistance by forceful means to attempts to prevent it from discharging its duties.
179.	In his report of 13 September 1978, the Secretary-General stated, among the guidelines and terms of reference of UNIFIL, that "uniformed or armed personnel and military equipment are not allowed to enter the UNIFIL area of operation"." However, there are too many cases in which the Force has in fact reconciled itself to the presence and activities of the terrorists in its own area. UNIFIL has not carried out its mandate and duties in this respect, despite the fact that its units have themselves suffered from terrorist activities and at least eight UNIFIL soldiers have been killed in these incidents. The presence and activities of the PLO terrorist groups in the region are in violation of the UNIFIL mandate, and it should be understood that Israel cannot be expected to sit back while terror is being unleashed against its population, no matter where in Lebanon these actions originate.
180- Once again it must be emphasized that terrorism could be virtually eliminated if certain countries ceased to provide arms, training and refuge to its practitioners. No cause can justify terrorism. The issue is, therefore, a fundamental one for the international community, and the struggle against terrorism should continue until terrorism has been brought to an end.
181.	The PLO, by its very nature and actions, is a terrorist organization. Its true character is reflected in its so-called' 'Covenant", which calls for the purging of the Zionist presence from Palestine. The same document denies the existence of the Jewish people and its unbroken historical ties with the land of Israel. It alleges that the establishment of the State of Israel is null and void and rejects outright any plans to settle the Middle East conflict by peaceful means.
182.	The PLO has not hesitated to try to translate its vicious doctrine into criminal deeds. It has conducted an unceasing campaign of terror aimed at the mass murder of innocent civilians in Israel. From June 1967 to date, over 640 people have been murdered and 3,300 others have been wounded in Israel by the PLO. It has also terrorized and intimidated Arabs prepared to negotiate peace with Israel, killing more than 350 Arabs and injuring almost 2,000 others.
183.	Given the PLO's character and aims, it was, in fact, recognized by the parties at Camp David that the PLO could not be a partner to the peace process. No country can or should be expected to negotiate with a party which denies its very existence, aims at its destruction, and uses terror against its civilian population. On the other hand, careful provision was made in the Camp David agreements to include Palestinian Arab residents of Judea, Samaria and the Gaza District in the peace process.
184.	The Framework for Peace in the Middle East, Agreed at Camp David by the President of Egypt and the Prime Minister of Israel, and witnessed by the President of the United States of America, refers positively and constructively to Palestinian Arab rights, as well as to the rights and security interests of the other parties. It is based on Security Council resolutions 242 (1967) and 338 (1973), which are the only agreed basis for peace negotiations in the Middle East. Any tampering with them can only gravely jeopardize the current peace process.
185.	This Framework agreement sees the solution of the question of the Palestinian Arab residents of Judaea, Samaria and the Gaza District in terms of granting them full autonomy, for a transitional period of five years, before reaching an agreement on the final status of the area. For that reason, it was agreed to negotiate on a principle of self-government—exercised through an administrative council—for the Arab inhabitants of the areas in question.
186.	Moreover, in the preamble to this Framework, the signatories invited other parties to the Arab-Israel conflict to adhere to it as well. In the letter sent by the President of Egypt and the Prime Minister of Israel to President Carter on 26 March 1979—the date of the signing of the peace treaty—they invited the Hashemite Kingdom of Jordan to Join the negotiations.
187.	This Framework provides for negotiations on the transitional period of five years, and also for the subsequent negotiations on a peace treaty between Israel and Jordan, in which the location of the boundaries dividing the two countries will be agreed. The option of creating a third State between Israel and Jordan is, therefore, not considered in the Camp David agreements.
188.	Thus, the objective of the negotiations being held now, based on the Camp David Framework, is the provision of full autonomy for the inhabitants of Judaea, Samaria and Gaza. The Israeli military government and its civilian administration will be withdrawn as soon as a self-governing authority has been freely elected by the inhabitants. This Framework also specifies measures that will be taken to assure the security of Israel and its neighbours.
189.	The only way to keep the process of peace going on is for us to adhere strictly to the Camp David agreements in their letter and spirit, and I should like to assure this Assembly that this is the policy of Israel.
190.	Before concluding, let me say a few words about Jerusalem, the eternal capital of Israel and of the Jewish people.
191.	Jerusalem has known many foreign rulers during the course of its long history, but none of them regarded it as their capital. Only the Jewish people has always maintained it as the sole centre of its national and spiritual life. For thousands of years, Jews have prayed daily for their return to Jerusalem and, for the past century and a half, Jerusalem has had a continuous and uninterrupted Jewish majority.
192.	Jerusalem cannot be divided again by barbed wire and there can be no return to the repeated shooting at our civilians and the barbaric desecration of the Jewish quarter of the City, the Holy Places and cemeteries, as happened before 1967, when the eastern part of Jerusalem was under the occupation of Jordan. It is relevant to recall that, in grave violation of the 1949 Israel-Jordan General Armistice Agreement; Jordan prevented Jews from having access to their Holy Places and cultural institutions and tried to eliminate systematically every trace of Jerusalem's Jewish past. By contrast, as a result of Israel's policy of free access to all Holy Places, millions of Moslem and Christian tourists and pilgrims—in addition to Jewish visitors—have come to Jerusalem since 1967, and have prayed and worshipped freely at its mosques and churches.
193.	Jerusalem is now a city of coexistence between Jews and Arabs. At the same time, the Government of Israel is and has always been conscious of the fact that Jerusalem is of deep concern also to other faiths, and that its religious and cultural sites are precious to Christians and Moslems, as well as to Jews. There should be completely free access to all the holy shrines by believers of all religions, without any exception, completely protected and guaranteed by the law of the country, and those holy shrines should be administered by the respective representatives of the religions concerned, without any interference.
194.	The choice before the United Nations is clear. This Organization, whose Charter enjoins it to support the cause of international peace and security, must not submit to the designs of those who reject peace. Let the United Nations give peace its full support. Let the Governments of Jordan, Syria and Lebanon and the representatives of the Palestinian Arabs residing in Judaea, Samaria and Gaza join the negotiations in order to achieve the noble goal of a real and durable comprehensive peace in our area.